Filed 5/3/18
            CERTIFIED FOR PARTIAL PUBLICATION*

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION TWO


LA MIRADA AVENUE                             B282137
NEIGHBORHOOD ASSOCIATION
OF HOLLYWOOD et al.,                         (Los Angeles County
                                             Super. Ct. Nos. BS140889,
       Plaintiffs and Respondents,           BS140930)

       v.

CITY OF LOS ANGELES et al.,

       Defendants and Appellants;

TARGET CORPORATION,

     Real Party in Interest and
Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County. Richard L. Fruin, Jr., Judge. Affirmed.

      Michael N. Feuer, City Attorney, Terry Kaufman Macias,
Assistant City Attorney, Kenneth Tom Fong and Kimberly Ai-

*     Pursuant to California Rules of Court, rules 8.1100 and
8.1110, this opinion is certified for publication with the exception
of Part II of the Discussion section.
Hua Huangfu, Deputy City Attorneys; Burke, Williams
& Sorensen and Anna Corinne Shimko for Defendants and
Appellants City of Los Angeles and Los Angeles City Council.

      Morrison & Foerster, Miriam A. Vogel; Shoreline Law
Corporation, Andrew S. Pauly and Damon A. Thayer for Real
Party in Interest and Appellant Target Corporation.

     The Silverstein Law Firm, Robert P. Silverstein and David
E. Wright for Plaintiff and Respondent La Mirada Avenue
Neighborhood Association of Hollywood.

      The Law Offices of David Lawrence Bell and David Bell for
Plaintiff and Respondent Citizens Coalition Los Angeles.

                              ******
       Under Code of Civil Procedure section 1021.5,1 a trial court
may award attorney’s fees to the “successful party” in a lawsuit
that “has resulted in the enforcement of an important right
affecting the public interest” if, among other things, the lawsuit
confers “a significant benefit” upon “the general public or a large
class of persons.” If a party is “successful” and has conferred a
“significant benefit” by prevailing at trial and obtaining a
judgment that a construction project violates the zoning laws in
existence at the time, is that party precluded from obtaining
attorney’s fees under section 1021.5 because the losing party gets
the zoning laws changed and the project’s validity under the
changed law has yet to be finally determined? We conclude that
the answer is “no.” Consequently, and because we conclude that
the trial court did not abuse its discretion in fixing the amount of
attorney’s fees, we affirm the awards of attorney’s fees.

1    All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.



                                 2
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       Real party in interest Target Corporation (Target) wants to
build a retail store on the corner of Western Avenue and Sunset
Boulevard in Hollywood, California.
       For purposes of zoning, that location is subject to the Los
Angeles Municipal Code as well as to a more specific Station
Neighborhood Area Plan (SNAP), which for this location is the
Vermont/Western Transit Oriented District Specific Plan. Within
the geographic area covered by the SNAP, the location falls
within Subarea C. Under the law in effect at the time,
commercial buildings in Subarea C (other than hospitals and
“mixed use” buildings (that is, part commercial and part
residential)) (1) could not exceed 35 feet in height, (2) were
required to incorporate certain aesthetic design elements aimed
at avoiding the look of a “big box” store, (3) could not have more
than 390 parking spaces, (4) were required to limit the hours
during which they accept deliveries, and (5) if the square footage
exceeds 40,000 square feet, were required to offer free delivery to
local residents.
       Target submitted two plans to defendant the City Council
of the City of Los Angeles (the City or City Council). Initially,
Target sought to build a retail store that complied with the above
stated requirements of the Municipal Code and the SNAP.
Subsequently, however, Target submitted a new proposal to build
a Super Target retail store. The Super Target store would be
nearly 75 feet in height, complete with a transit plaza, an above
ground parking lot with 458 parking spaces, and 163,862 square
feet of retail space (the Project).




                                3
       Because the Project did not comply with the SNAP, the
City Council granted eight variances (called “exceptions”) from
the SNAP pursuant to Los Angeles Municipal Code section
11.5.7.F.2. These variances excepted the Project from the SNAP’s
height restrictions, many of its design element requirements, its
parking space limit, its delivery time restrictions, and its free
delivery requirements.
II.    Procedural Background
       A.     Writ Petitions
       Plaintiffs La Mirada Avenue Neighborhood Association of
Hollywood (La Mirada) and Citizens Coalition Los Angeles
(Citizens) (collectively, plaintiffs), both of which are “community
association[s]” that “advocate for residential quality of life
issues,” filed separate petitions for a writ of mandate against the
City (and naming Target as the real party in interest). In their
operative first amended petitions, plaintiffs generally alleged “a
substantial interest in ensuring that the City’s decisions are in
conformity with the requirements of the law.” More specifically,
one or both of those petitions alleged: (1) the Project violated the
California Environmental Quality Act (CEQA) (Pub. Resources
Code, § 21000 et seq.) because the Project’s environmental impact
report was deficient; (2) the Project violated the Los Angeles
Municipal Code because the eight variances from the SNAP were
not supported by substantial evidence; (3) the City Council
denied plaintiffs a fair hearing; and (4) the City did not comply
with the laws governing open meetings. With respect to the
alleged violation of the Municipal Code, plaintiffs sought (1) “to
vacate and set aside the actions approving the [SNAP] exceptions
for the Project, and [to have] the Court invalidate the exceptions”;
(2) to “enjoin the City . . . from granting any authority, permits or




                                 4
entitlements . . . pursuant to the [SNAP] exceptions”; and (3) to
“enjoin . . . any activities or construction pursuant to the [SNAP]
exceptions.”
       B.      Trial Court’s Partial Grant of the Writ Petitions
       Following full briefing, the trial court issued a 28-page
order partly granting and partly denying plaintiffs’ writ petitions.
The court denied the writs insofar as they alleged violations of
CEQA and the denial of a fair hearing. And plaintiffs had by that
time already abandoned their claim that the City Council had
violated the open meeting laws. However, the court concluded
that six of the eight SNAP variances violated the Los Angeles
Municipal Code because they were not supported by substantial
evidence; of the variances alleged to be invalid, the court only
upheld the variance for the number of parking spaces and the
waiver of the home delivery requirement. In July 2014, the trial
court entered judgment for plaintiffs on the writs invalidating six
of the eight Municipal Code variances, enjoining any actions “in
furtherance of” those variances, and “immediately . . .
restrain[ing] . . . all construction activities.” The judgment also
authorized plaintiffs to seek attorney’s fees.
       C.      Appeals of Writ Petitions (La Mirada I)
       Both Target and La Mirada appealed the judgment.
       While the appeals were pending, and at Target’s urging,
the City Council amended the SNAP to create a new Subarea F,
to delineate Subarea F’s geographical boundaries to include the
Project, and to define Subarea F’s zoning rules to allow for big
retail stores like the Project.
       Target asked this Court to hold the pending appeals in
abeyance and consolidate them with the anticipated appeals in
the next round of litigation challenging the SNAP amendments.




                                 5
In a published ruling, this Court dismissed the appeals as moot
but left the judgment intact. (La Mirada Avenue Neighborhood
Assn. of Hollywood v. City of Los Angeles (2016) 2 Cal.App.5th
586, 588-592 (La Mirada I).)
       D.    Challenges Under New Zoning Laws
       Plaintiffs filed new petitions for a writ of mandate in
separate cases, challenging the Project’s validity under the newly
amended SNAP. After a trial held on March 30, 2017, the court
vacated the City’s approval of the Project. Target’s appeal of that
challenge is pending before us in Citizens Coalition Los Angeles v.
City of Los Angeles, B282142.
       E.    Litigation over Attorney’s Fees
       After the La Mirada I appeal was dismissed, plaintiffs
moved for attorney’s fees pursuant to section 1021.5 for
prevailing on their challenges to the SNAP variances. After full
briefing and a hearing, the trial court granted La Mirada
attorney’s fees totaling $793,817.50 and Citizens attorney’s fees
of $180,320. The court concluded that plaintiffs had “been
successful at each stage of the litigation,” and that the lawsuit
had conferred a “significant benefit . . . on [City] residents”
because it “upheld the building limitations specified in [the
SNAP] against the City’s approval of exceptions that did not meet
the legal requirements for variances.” The court rejected the
argument that “recent amending of the” SNAP undermined the
propriety of a fee award. The court went on to calculate the fee
amount by evaluating the reasonableness of the time spent and
the hourly rate, adjusting down a few of the hours and rates, and
using a multiplier of 1.4.




                                6
       F.    Appeals of Attorney’s Fees Awards
       Target and the City filed timely notices of appeal from each
of the attorney’s fees orders. We consolidated these appeals.
                            DISCUSSION
       As a general rule, parties in litigation pay their own
attorney’s fees. (Laffitte v. Robert Half Internat., Inc. (2016)
1 Cal.5th 480, 488.) Section 1021.5 is an exception to that rule.
(Ebbetts Pass Forest Watch v. Department of Forestry & Fire
Protection (2010) 187 Cal.App.4th 376, 381 (Ebbetts Pass).)
Derived from the judicially crafted “private attorney general
doctrine” (Woodland Hills Residents Assn., Inc. v. City Council
(1979) 23 Cal.3d 917 (Woodland Hills)), section 1021.5 is aimed
at encouraging litigants to pursue meritorious public interest
litigation vindicating important rights and benefitting a broad
swath of citizens, and it achieves this aim by compensating
successful litigants with an award of attorney’s fees. (Id.
at pp. 924-925; Serrano v. Priest (1977) 20 Cal.3d 25, 43, 47.)
       Target argues that that the trial court’s attorney’s fees
orders must be overturned because (1) plaintiffs have not
established their eligibility for such fees under section 1021.5,
and (2) the amount of fees awarded is excessive. We review the
first question with a mixed standard of review: To the extent we
construe and define the statutory requirements for an award of
attorney’s fees, our review is de novo; to the extent we assess
whether those requirements were properly applied, our review is
for an abuse of discretion. (Connerly v. State Personnel Bd.
(2006) 37 Cal.4th 1169, 1175; Serrano v. Stefan Merli Plastering
Co., Inc. (2011) 52 Cal.4th 1018, 1025-1026.) We review the
second question for an abuse of discretion. (Graham
v. DaimlerChrysler Corp. (2004) 34 Cal.4th 553, 578 (Graham).)




                                 7
I.    Eligibility for Attorney’s Fees Under Section 1021.5
      To obtain an order requiring the losing party to pay
attorney’s fees under section 1021.5, the movant must establish
that (1) it is “a successful party” in an “action,” (2) the action “has
resulted in the enforcement of an important right affecting the
public interest,” (3) the action has “conferred” “a significant
benefit” “on the general public or a large class of persons,” and
(4) an award of attorney’s fees is “appropriate” in light of “the
necessity and financial burden of private enforcement, or of
enforcement by one public entity against another public entity.”
(§ 1021.5; Press v. Lucky Stores, Inc. (1983) 34 Cal.3d 311, 317-
318 (Press); Ebbetts Pass, supra, 187 Cal.App.4th at p. 381
[movant bears burden of proof].) And if the successful party
obtained damages, the party must also establish that the
attorney’s fees “should not in the interest of justice be paid out of
the recovery.” (§ 1021.5.)
      Target contends that the trial court erred in ruling that
plaintiffs were successful (the first requirement) and that
plaintiffs’ action conferred a significant benefit on the general
public or a large class of persons (the third requirement).
Target’s attack on these two requirements boils down to the same
basic premise—namely, plaintiffs have yet to be successful or to
confer any significant benefit because Target may yet prevail in
getting the Project approved under the new zoning laws. As we
explain below, this premise is invalid.
      A.      Success
      What does it mean to be “successful”?
      When it comes to section 1021.5, the successful party is
“the party to litigation that achieves its objectives.” (Graham,
supra, 34 Cal.4th at p. 571; Folsom v. Butte County Assn. of




                                   8
Governments (1982) 32 Cal.3d 668, 686 (Folsom) [looking to
“litigation aim”]; Harbor v. Deukmejian (1987) 43 Cal.3d 1078,
1103 (Harbor) [successful party is the one who “vindicate[s] the
principle upon which [it] brought th[e] action”].)
        This definition is both “pragmatic” and “broad.” (Graham,
supra, 34 Cal.4th at p. 565.) To be the successful party, a party
need not obtain final judgment in its favor. (Ibid.; Maria P.
v. Riles (1987) 43 Cal.3d 1281, 1290-1291.) It need not succeed on
all of its claims. (RiverWatch v. County of San Diego Depart. of
Environmental Health (2009) 175 Cal.App.4th 768, 782-783
(RiverWatch).) And it need not “personally benefit[]” from its
success. (Harbor, supra, 43 Cal.3d at pp. 1089-1103 [party
“succeeded” when court invalidated Governor’s authority to make
line-item veto, even though ruling would not be retroactively
applied to benefit that party]; accord, Ebbetts Pass, supra,
187 Cal.App.4th at p. 382.) Indeed, because the “critical fact” to
success “is the impact of the action, not the manner of its
resolution” (Folsom, supra, 32 Cal.3d at p. 685), the party need
not “win” the lawsuit at all: It is enough to show that the lawsuit
was a “catalyst” that motivated the defendant to alter its
behavior, be it through voluntary action growing out of a
settlement or otherwise. (Graham, at p. 567; Maria P., at pp.
1291-1292 [emphasizing need for “causal connection” between
lawsuit and defendant’s subsequent conduct].)
        The trial court did not abuse its discretion in concluding
that plaintiffs were a successful party for two distinct but
interlocking reasons. First, plaintiffs sought a writ that would
“vacate and set aside” the City Council’s grant of eight variances
from the SNAP, and it did so as a way to vindicate their “interest
in ensuring that the City’s decisions are in conformity with the




                                9
requirements of the [Municipal Code].” Plaintiffs achieved this
objective when the trial court invalidated six of the eight
variances for noncompliance with the Municipal Code. Second,
plaintiffs’ lawsuit served as a catalyst that motivated the City—a
defendant in this action—to amend the SNAP to create a new
Subarea F specifically to make the Project lawful under the
Municipal Code. A party is successful when, as here, its lawsuit
directly prompts a “legislative fix.” (See Sagaser v. McCarthy
(1986) 176 Cal.App.3d 288, 314 [noting that the “impact” of a
lawsuit “might include legislative changes . . . or amendments in
policy”].)
       B.     Significant Benefit
       Whether a successful party’s lawsuit confers a “significant
benefit” on the general public or a large class of persons is a
function of (1) “the significance of the benefit,” and (2) “the size of
the class receiving [the] benefit.” (Woodland Hills, supra,
23 Cal.3d at pp. 939-940.) In evaluating these factors, courts are
to “realistic[ally] assess[]” the lawsuit’s “gains” “in light of all the
pertinent circumstances.” (Id. at p. 940.)
       A benefit need not be monetary to be significant. (§ 1021.5
[defining “a significant benefit” as either “pecuniary or
nonpecuinary”].) Where, as here, the nonpecuniary benefit to the
public is the proper enforcement of the law, the successful party
must show that the law being enforced furthers a significant
policy. (Woodland Hills, supra, 23 Cal.3d at pp. 939-940 [so
holding because “the Legislature did not intend to authorize an
award of attorney fees in every case involving a statutory
violation”].) In such instances, the significant benefit and
important right requirements of section 1021.5 to some extent
dovetail. (Id. at p. 935 [noting that courts must exercise “some




                                  10
selectivity” when deciding which rights are “important”]; accord,
Marini v. Municipal Court (1979) 99 Cal.App.3d 829, 836
(Marini) [noting that an “important” right “cannot be based on
trivial or peripheral public policies”].)
       The “extent of the public benefit” from the lawsuit must be
“substantial,” but “need not be great.” (RiverWatch, supra,
175 Cal.App.4th at p. 781; Center for Biological Diversity
v. County of San Bernardino (2010) 185 Cal.App.4th 866, 894;
cf. Concerned Citizens of La Habra v. City of La Habra (2005)
131 Cal.App.4th 329, 335-336 [lawsuit resulted in correction of a
“minute blemish” in environmental impact report; no significant
benefit]; Karuk Tribe of Northern California v. California
Regional Water Quality Control Bd., North Coast Region (2010)
183 Cal.App.4th 330, 336 [lawsuit resulted in remand for reasons
articulated by the appellate court but not by the successful party;
no significant benefit]; United States v. Eastern Municipal Water
Dist. (C.D.Cal. Jan. 3, 2011, No. CV 04-8182 CBM (RNBx)) 2011
U.S.Dist. Lexis 161674 [lawsuit secured procedural victory
wholly duplicated by another suit brought by United States; no
significant benefit]; Marini, supra, 99 Cal.App.3d at pp. 837-838
[lawsuit preserved municipal court’s discretion to implement a
pretrial diversion program for drunk drivers, brought by drunk
driver; no significant benefit].)
       The trial court did not abuse its discretion in ruling that
plaintiffs’ lawsuit conferred a significant benefit on the general
public or a large class of persons. The chief benefit identified by
the trial court—requiring the City to adhere to the Municipal
Code’s “legal requirements” for granting variances from the
SNAP—furthers a significant public policy. Our Supreme Court
has consistently recognized the importance of “preserv[ing] the




                                11
integrity of” a “locality’s governing general plan” for zoning
(Woodland Hills, supra, 23 Cal.3d at p. 936), including through
judicial oversight that “prevent[s] unjustified variance awards”
that threaten to “subver[t] . . . the critical reciprocity upon which
zoning regulation rests” (Topanga Assn. for a Scenic Community
v. County of Los Angeles (1974) 11 Cal.3d 506, 517-518).2 (Accord,
Schafer v. City of Los Angeles (2015) 237 Cal.App.4th 1250, 1263
[“Zoning laws concern ‘a vital public interest’”].) What is more,
the vindication of this significant policy benefits not only the
persons living near the Project and the persons living within the
geographical boundaries of the SNAP at issue in this case, but
also all residents of the City of Los Angeles who benefit from the
trial court’s ruling that holds the City Council’s zoning decisions
to the letter and spirit of the Municipal Code.
       C.     Impact of New Zoning Law
       Target contends that plaintiffs were not successful parties
and that they have not conferred any significant benefit because
the validity of the Project under the new zoning law is still
pending and has yet to be finally adjudicated. In support of this
“wait and see” approach, Target makes what boils down to two
arguments.
       First, Target asserts that plaintiffs’ objective was to stop
the Target store from ever being built and that they have not yet
achieved that objective because Target may still prevail in its
position that the Project is valid under the new zoning law.



2     In light of the significance of this public policy, we need not
decide whether another of the interests served by the zoning
laws—namely, preserving adequate housing—is itself
independently significant.



                                 12
       This assertion is both factually inaccurate and legally
untenable.
       It is factually inaccurate because the stated objective of
plaintiffs’ writ petitions, with respect to the SNAP variances, was
to set aside and invalidate the eight variances initially granted
by the City Council as well as to enjoin any further construction
contingent upon their validity. At no point did plaintiffs allege
that their writ petitions were aimed at stopping the Project
forevermore.
       Target’s assertion is also legally untenable because success
for purposes of section 1021.5 does not require a showing that the
successful party put the entire dispute to rest for once and all. To
the contrary, section 1021.5 contemplates “interim attorney fee
awards” for successes conferring a significant benefit before the
matter is finally litigated. (Bell v. Farmers Ins. Exchange (2001)
87 Cal.App.4th 805, 832-833.) As long as an interim benefit is
“complete regardless of subsequent proceedings,” a court may
recognize that benefit by an award of attorney’s fees. (Ciani
v. San Diego Trust & Savings Bank (1994) 25 Cal.App.4th 563,
576; Center for Biological Diversity v. County of San Bernardino,
supra, 185 Cal.App.4th at p. 895 [“the ‘substantial benefit’
criterion” is to be considered “in the context of the outcome of the
current litigation, and not on speculative future events”].)
       In this case, the trial court’s ruling that the SNAP
variances violated the Municipal Code as it existed at that time
was reduced to a judgment, a judgment that was left intact after
La Mirada I. For that reason, the rulings underlying the fee
awards in this case are more final than the typical “interim”
ruling handed down before judgment. Indeed, the judgments in
this case are interim only against the backdrop of the broader




                                13
litigation between the parties, which continues only because the
City amended the zoning law and thereby prompted a new round
of petitions challenging the Project under the new zoning law.
That the City by amending the zoning law is just trying to “get it
right,” as Target urges, is beside the point; the proper focus is on
the “litigation objectives” of the prevailing plaintiff (Graham,
supra, 34 Cal.4th at pp. 571-572), not the motives of the losing
defendant.
       What is more, Target’s assertion leads to an absurd result.
A court may only grant writ relief after applying “‘the law in
existence at the time of its decision.’” (Atlantic Richfield Co.
v. Board of Supervisors (1974) 40 Cal.App.3d 1059, 1065, italics
omitted.) Consequently, a writ petitioner can, at most, seek to
invalidate a “final administrative order or decision” under the
law then in existence. (§ 1094.5, subd. (a).) Target, however,
invites us to deny attorney’s fees to a writ petitioner who
succeeds under the law in existence at the time because it has yet
to succeed under the law as it might be amended in the future,
even though that petitioner cannot seek (and a court cannot
award) such “now-and-forevermore” relief. We decline to define
success as requiring one to achieve the impossible.
       Second, Target cites cases holding that a party may not
obtain attorney’s fees under section 1021.5 “until the benefit is
secure.” (Folsom, supra, 32 Cal.3d at p. 679; Urbaniak v. Newton
(1993) 19 Cal.App.4th 1837, 1844.) Applying this standard,
courts have held that a party’s success in overturning a grant of
summary judgment against it is not “secure” because the victory
merely sets the matter for trial, where the merits will be
determined for the first time. (Urbaniak, at p. 1844; Miller
v. California Com. on Status of Women (1985) 176 Cal.App.3d




                                14
454, 458-459.) These cases are distinguishable where, as here,
the party has obtained a final judgment in its favor on the merits
under the law in existence at the time and where what remains
to be finally adjudicated is the validity of a project under the law
as subsequently amended.3
II.    Amount of Fees
       In fixing the amount of attorney’s fees to be awarded under
section 1021.5, a trial court must: (1) calculate a “lodestar”
amount of fees, which is defined as the product of (a) the
reasonable number of hours spent litigating the matter, and
(b) the reasonable rate of hourly compensation; (2) decide
whether to allocate those fees between claims on which the
successful party prevailed and those on which it did not; and
(3) determine whether to apply a “multiplier” that either
increases or decreases the amount of fees. (Graham, supra,
34 Cal.4th at p. 579; Press, supra, 34 Cal.3d at p. 322; Woodland
Hills, supra, 23 Cal.3d at p. 942.) Target attacks the trial court’s
rulings on each of these three steps.
       A.     Calculation of Lodestar
       In calculating the lodestar figure, the trial court “‘must
carefully review attorney documentation of hours expended’” and
examine the “‘prevailing hourly rates.’” (Graham, supra,
34 Cal.4th at p. 579.) In this case, the trial court examined the
declarations and billing records submitted by each plaintiff and

3      In light of our conclusion that the trial court did not abuse
its discretion in finding that plaintiffs were successful and
conferred a significant benefit in obtaining a judgment
invalidating the SNAP variances under the prior law, we need
not decide whether plaintiffs independently succeeded and
conferred a significant benefit for the litigation that resulted in
the published opinion in La Mirada I.



                                 15
ultimately discounted all of the time spent by one of La Mirada’s
attorneys and reduced the hourly rate of Citizens’ attorney.
       Target assails the trial court’s calculation of the lodestar by
complaining generally that plaintiffs used too many lawyers and
“impermissibly high [hourly] rates.” As the appellant, Target has
the burden to affirmatively show error in this calculation
(Vaughn v. Jonas (1948) 31 Cal.2d 586, 601); Target’s
generalized, broadside attack does not do so. Target further
asserts that the trial court “ignored” its expert’s contrary
opinions regarding the reasonableness of the time spent and the
hourly rates, but the court did no such thing; instead, it
considered, but ultimately “disagree[d]” with those opinions.
       B.    Allocation
       A trial court has the discretion to reduce the lodestar
“based on the plaintiff’s degree of success.” (Save Our Uniquely
Rural Community Environment v. County of San Bernardino
(2015) 235 Cal.App.4th 1179, 1185; Chavez v. City of Los Angeles
(2010) 47 Cal.4th 970, 989.) However, this discretion must be
exercised against the backdrop policy that fee awards under
section 1021.5 “ordinarily include compensation for all hours
reasonably spent.” (Serrano v. Unruh (1982) 32 Cal.3d 621, 624,
639; Ketchum v. Moses (2001) 24 Cal.4th 1122, 1133 (Ketchum).)
This background presumption acknowledges that attorneys will
not know in advance which of many potentially meritorious legal
theories a court will adopt and that the reduction of “attorneys’
fees of a successful party because he did not prevail on all [of
those theories], makes it the attorney, and not the defendant,
who pays the cost of enforcing th[e] public right.” (Sundance
v. Municipal Court (1987) 192 Cal.App.3d 268, 273, italics added;




                                 16
Guardians of Turlock’s Integrity v. Turlock City Council (1983)
149 Cal.App.3d 584, 601.)
       Target argues that the trial court abused its discretion in
not reducing the lodestar amount to account for plaintiffs’ failure
to prevail on their CEQA challenge, their due process challenge,
their open meeting law challenge, and their challenges to two of
the eight SNAP variances. Contrary to what Target asserts, the
trial court was not required to allocate the attorney’s fees
between the successful and unsuccessful claims. Because Target
makes no further argument as to why the trial court abused its
discretion in declining to depart from the baseline presumption
favoring an award for “all hours reasonably spent,” we have no
basis to disturb the court’s decision not to do so.
       C.     Multiplier
       A trial court also has the discretion to adjust the attorney’s
fees award upwards or downwards by applying a multiplier to the
lodestar. (Ketchum, supra, 24 Cal.4th at pp. 1131-1132.) In
deciding whether to exercise this discretion, courts typically
examine “‘(1) the novelty and difficulty of the questions involved,
(2) the skill displayed in presenting them, (3) the extent to which
the nature of the litigation precluded other employment by the
attorneys, and (4) the contingent nature of the fee award.’”
(Graham, supra, 34 Cal.4th at p. 579, quoting Ketchum,
at p. 1132.) In this case, the trial court elected to apply a
multiplier because plaintiffs’ counsel “worked on a contingency,”
“received no compensation for four years” other than $17,000 in
costs, “had to decline other non-contingent engagements” and
“accomplished a significant public benefit.” The court
nonetheless noted that “[t]hese circumstances are, to some
extent, offset by the certainty [plaintiffs] will be able to collect the




                                  17
full amount of the attorney’s fees award.” Thus, the court
rejected La Mirada’s request for a multiplier of 2 and Citizens’
request for a multiplier of 1.75, and instead applied one of 1.4 to
both fee awards.
       Target does not appear to attack the trial court’s
examination of the factors relevant to applying the multiplier,
but instead asserts that the multiplier renders the fee awards
excessive in light of the “high base fees” already included in the
lodestar. This argument fails because we have already rejected
its premise: The court did not fix the lodestar at an unreasonably
high level. Moreover, the court’s ultimate fee awards are not
unreasonably high for the duration, complexity, and intensity of
litigation that underlies the fee awards in this case.
                           DISPOSITION
       The orders are affirmed. Plaintiffs are entitled to their
costs on appeal.
       CERTIFIED FOR PARTIAL PUBLICATION.


                                     ______________________, J.
                                     HOFFSTADT
We concur:


_________________________, Acting P. J.
ASHMANN-GERST


_________________________, J.
CHAVEZ




                                18